Exhibit 10.27

 

LOGO [g80871g50g83.jpg]

   SUNLINK Healthcare Corp.   

900 Circle 75 Parkway, Suite 1300

Atlanta, Georgia 30339

770-933-7000

770-933-7010 Fax

www.sunlinkhealth.com

 

PERSONAL AND CONFIDENTIAL

 

September 30, 2002

 

Mr. Jack M. Spurr, Jr.

560 Ann Wilson Road

Sequatchie, TN 37374

 

Dear Jack:

 

Please accept this as a formal offer of employment by SunLink Healthcare Corp.
(the “Company” or “SunLink”) effective October 1, 2002. As Vice President of
Hospital Financial Operations of SunLink you will earn a salary of $8,333.33 per
month or $100,000 on an annualized basis. While employed by SunLink you will
devote your full working time to your duties as assigned to you by the board of
directors of SunLink and/or officers of the Company senior to you. Your salary
will be re-evaluated at least annually to determine if any adjustments should be
made. In addition to your base salary you will have a target incentive
opportunity for the fiscal year ending in June 2003 of up to 40% (forty percent)
of your base salary based on criteria determined by the Board of Directors (the
“Board”) of SunLink Health Systems, Inc. (the “Corporation”).

 

You will also be eligible to participate in the Corporation’s stock option
program. The amount, terms and timing of all grants under such stock option
program will be discussed with you personally and are subject to the approval of
the Board.

 

As an employee you will be able to participate in the Company’s
medical/dental/life and disability programs effective January 1, 2003 (after 90
day waiting period). The Company supplements these benefits for your position so
there will be no cost to you. For each full year of employment, you will earn
vacation leave equal to 15 (fifteen) days, which may be carried over for up to
one year in accordance with the Corporation’s vacation policy. You will also be
eligible to participate in the Corporation’s 401-k Retirement Plan at the next
open enrollment period following a 90-day waiting period (January 1, 2003). The
Company currently has a discretionary match of 50 cents per dollar for each
dollar contributed by you to the Plan of up to a maximum of 6% of your annual
earnings.

 



--------------------------------------------------------------------------------

Jack M. Spurr, Jr. - Employment Letter

September 30, 2002

Page 2 of 2

 

The Company’s relocation program will also be extended to you after your
acceptance and signing of the attached Repayment Agreement (Exhibit A). The
program covers the following:

 

  •  

Cost of a full service move of household goods, excluding items of little value
in proportion to the cost of moving.

  •  

A lump sum payment to cover all other costs including temporary living, closing
costs, pre-move travel, and house hunting equal to one month’s salary. Taxes
will be withheld and you will be responsible for proper reporting of relocation
expenses on your income tax returns.

 

In consideration of the Company entering into this employment agreement, you
agree to Non-Disclosure, No Denigration and Non-Competition undertakings with
SunLink and SunLink Health Systems, Inc. substantially as provided in the
attached Exhibit B.

 

Jack, we are all excited about you joining SunLink Healthcare.

 

SUNLINK HEALTHCARE CORP.         By:   /s/ Joseph T. Morris       Date:   
9-30-02    

Joseph T. “Pete” Morris

               

President and CFO

           

 

ACCEPTED:

        By:   /s/ Jack M. Spurr, Jr.       Date:    9-30-02     Jack M. Spurr,
Jr.            